Name: 95/299/EC: Commission Decision of 19 July 1995 amending Commission Decision 93/437/EEC laying down specific conditions for importing fishery products from Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: America;  fisheries;  tariff policy;  marketing;  health;  trade
 Date Published: 1995-08-03

 Avis juridique important|31995D029995/299/EC: Commission Decision of 19 July 1995 amending Commission Decision 93/437/EEC laying down specific conditions for importing fishery products from Argentina Official Journal L 184 , 03/08/1995 P. 0049 - 0054COMMISSION DECISION of 19 July 1995 amending Commission Decision 93/437/EEC laying down specific conditions for importing fishery products from Argentina (Text with EEA relevance) (95/299/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 (1), laying down the health conditions for the production and the placing on the market of fishery products, as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof, Whereas the list of establishments and factory ships approved by Argentina for importing fishery products into the Community has been drawn up in Commission Decision 93/437/EEC (2), as last amended by Decision 94/341/EC (3); whereas this list may be amended following the communication of a new list by the competent authority in Argentina; Whereas the competent authority in Argentina has communicated a new list adding nine establishments and 47 factory ships, deleting 33 establishments and 17 factory ships, and amending the data of seven factory ships; Whereas it is necessary to amend the list of approved establishments and factory ships accordingly; Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (4), HAS ADOPTED THIS DECISION: Article 1 Annex B of Decision 93/437/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX B >TABLE> II. Factory ships >TABLE>